Exhibit 10.4

STOCKHOLDERS AGREEMENT

BY AND AMONG

CHAPARRAL ENERGY, INC.,

AND

THE STOCKHOLDERS (AS DEFINED HEREIN)

DATED AS OF MARCH 21, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I STOCKHOLDERS   

Section 1.1

   Stockholders      1   ARTICLE II MANAGEMENT AND CONTROL OF BUSINESS   

Section 2.1

   Restrictions on Authority of the Board      2  

Section 2.2

   Directors’ One-Time Transaction Bonus      4  

Section 2.3

   Directors’ Non-exclusive Services      4  

Section 2.4

   Reimbursement of Expenses      4   ARTICLE III REPORTING; INFORMATION RIGHTS
AND LISTING    Section 3.1    Reporting      4   Section 3.2    Information
Rights of Stockholders; Records Required by the DGCL; Right of Inspection      5
  Section 3.3    Information Rights of the Company      6   ARTICLE IV
PREEMPTIVE RIGHTS   

Section 4.1

  

Preemptive Rights

     7  

Section 4.2

  

Registration Rights

     8   ARTICLE V MISCELLANEOUS    Section 5.1    Complete Agreement      9  
Section 5.2    Drag-Along Rights; Tag-Along Rights; Other Actions      9  
Section 5.3    Governing Law      9   Section 5.4    No Assignment      9  
Section 5.5    Binding Effect      9   Section 5.6    Severability      9  
Section 5.7    No Partition      10   Section 5.8    Additional Documents and
Acts      10   Section 5.9    No Employment Rights      10   Section 5.10   
Amendments; Termination of Equity Rights      10   Section 5.11    No Waiver   
  10   Section 5.12    Notices      10   Section 5.13    Consent to
Jurisdiction; WAIVER OF JURY TRIAL      11   Section 5.14    No Third Party
Beneficiary      12   Section 5.15    Confidentiality      12   Section 5.16   
Business Opportunities      13   Section 5.17    Cumulative Remedies; Specific
Performance      14   Section 5.18    Exhibits and Schedules      14  
Section 5.19    Interpretation      14  

 

- i -



--------------------------------------------------------------------------------

Section 5.20

  

Termination

     14  

 

SCHEDULE A

   COMPETITORS    EXHIBIT A    DEFINITIONS    ANNEX I    CONFIDENTIALITY
AGREEMENT   

 

 

- ii -



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (this “Agreement”) is made and entered into as of
March 21, 2017 (the “Effective Date”) by and among Chaparral Energy, Inc., a
Delaware corporation (the “Company”), and the Stockholders (as defined herein).
Capitalized terms used, but not otherwise defined, herein have the meanings set
forth in Exhibit A attached hereto and made a part hereof by reference.

RECITALS

A.    This Agreement is being entered into in connection with the distribution
of all of the shares of Class A common stock and Class B common stock, par value
$0.01 per share, of the Company (collectively, “Company Common Stock”) then
outstanding on the Effective Date to the Stockholders pursuant to that certain
First Amended Joint Plan of Reorganization, dated March 7, 2017 and filed by the
Company and certain other affiliated debtors (collectively, the “Debtors”) with
the United States Bankruptcy Court for the District of Delaware, as the same may
be amended, modified or supplemented from time to time in accordance with the
terms thereof (the “Plan”).

B.    As of the date hereof, the Stockholders hold in the aggregate all of the
Outstanding Company Common Stock.

C.    The Plan provides that this Agreement shall be deemed to be valid, binding
and enforceable in accordance with its terms, and each Stockholder shall be
deemed to be bound hereby, in each case without the need for execution of this
Agreement by any party hereto other than the Company.

The parties hereto desire to enter into this Agreement to establish certain
arrangements with respect to Company Common Stock and other related corporate
matters of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the Company and the
Stockholders, intending to be legally bound, hereby agree as follows:

ARTICLE I

STOCKHOLDERS

Section 1.1    Stockholders. Except for the obligations contained in
Section 5.15, a Person shall cease to be a Stockholder for all purposes upon the
disposition of all of such Person’s Company Common Stock.

 



--------------------------------------------------------------------------------

ARTICLE II

MANAGEMENT AND CONTROL OF BUSINESS

Section 2.1    Restrictions on Authority of the Board.

(a)    Notwithstanding anything to the contrary in this Agreement, none of the
following actions may be taken by the Company, directly or indirectly (and the
Company shall cause its Subsidiaries to refrain from taking such actions)
without a Stockholder Approval:

(i)    any merger, consolidation, reorganization or equity recapitalization of
the Company or its Subsidiaries (other than mergers or consolidations of a
wholly owned Subsidiary of the Company with another wholly owned Subsidiary of
the Company or with the Company);

(ii)    any sale, assignment or other transfer of all or substantially all of
the assets or properties of the Company and its Subsidiaries (in each case, on a
consolidated basis) other than (x) sales, assignments and transfers between a
wholly owned Subsidiary of the Company and the Company or another wholly owned
Subsidiary of the Company or (y) a pledge of assets of the Company and its
Subsidiaries in accordance with the new reserve-based lending facility credit
agreement to be entered into by the Debtors or any of their successors on the
terms set forth in the Exit Facility Term Sheet attached as Exhibit D to that
certain Plan Support Agreement, dated December 15, 2016, by and among the
Debtors and the Consenting Creditors (as such term is defined in the Plan);

(iii)    any acquisition (including by merger, consolidation, or acquisition of
stock or assets) of any entity, business or material portion of the assets of
any Person except for (x) acquisitions in the ordinary course of business
consistent with past practice and (y) acquisitions for considerations not
exceeding one hundred twenty-five million dollars ($125,000,000) in the
aggregate;

(iv)    any increase in the number of authorized shares of Company Common Stock
or other capital stock of the Company or issuance of any preferred stock or
other capital stock of the Company senior to Company Common Stock;

(v)    any liquidation, dissolution or winding up or consenting to the entry of
a decree or order appointing a trustee, custodian, receiver, liquidator,
assignee or similar official, in each case, of the Company or any material
Subsidiary of the Company, or any action that would cause the foregoing,
provided that, for the avoidance of doubt, no Stockholder Approval shall be
required to institute bankruptcy proceedings, consent to the filing of a
bankruptcy proceeding against it, or file a petition seeking reorganization
under the U.S. Bankruptcy Code or any similar applicable federal or state law;

(vi)    any amendment, modification or waiver of the Charter Documents of the
Company or any of the Company’s material Subsidiaries other than (A) to correct
any typographical or similar ministerial error, (B) to delete or add any
provision required to be so deleted or added by any applicable law, (C) to cure
any ambiguity or to correct or supplement any provision which may be
inconsistent with any provision herein, and (D) to make any immaterial amendment
or modification that is deemed necessary or appropriate by the Board, in

 

- 2 -



--------------------------------------------------------------------------------

each case set forth in clauses (A) through (D) above, which does not adversely
affect the rights or obligations of any Stockholder, in its capacity as a
Stockholder; provided that any such amendment that reasonably would be expected
to disproportionately and adversely affect any Stockholder, in its capacity as a
Stockholder, as compared to the other Stockholders, shall also require the prior
written consent of each Stockholder so affected;

(vii)    engagement in any material new line of business substantially unrelated
to any business or activity of the Company or any of its Subsidiaries currently
conducted as of the date hereof, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof, or
is complementary, incidental, ancillary or related thereto;

(viii)    implementation of a new management Equity Incentive Plan or similar
arrangement which could result, when combined with all other Equity Incentive
Plans, in the aggregate issuance of more than seven percent (7%) of the
Outstanding Company Common Stock;

(ix)    incurrence of any new indebtedness for borrowed money that would result
in the aggregate principal amount of indebtedness of the Company and its
Subsidiaries taken as a whole exceeding six hundred fifty million dollars
($650,000,000); provided that such limitation shall not apply to capital leases,
purchase money indebtedness, equipment financings, letters of credit, bank
guarantees, surety bonds and local lines of credit for working capital purposes,
in each case incurred in the ordinary course of business;

(x)    on or prior to December 15, 2018, any initial public offering of Company
Common Stock or other class of equity securities of the Company or the entry
into any other transaction or permitting the occurrence of any other event
(including any Transfer) that would result in or require the Company becoming
subject to Section 13 of the Exchange Act in connection with the Company Shares
or any other class of equity securities of the Company (it being understood
that, following December 15, 2018, the actions set forth in this clause
(x) shall not require Stockholder Approval pursuant to this Section 2.1(a));
provided that this Section 2.1(a)(x) shall not apply to actions required of the
Company pursuant to the Registration Rights Agreement; and

(xi)    entry into any agreement, commitment or arrangement to effect, or
requiring the Company or any of its Subsidiaries to effect, any of the
foregoing.

(b)    Affiliate Transactions. Excluding transactions in accordance with
Section 4.1, including Section 4.1(e), the Company shall not, and shall cause
each of its Subsidiaries not to, enter into, modify (including by waiver) or
terminate any transaction or series of related transactions, or agreement, with
any holder of Company Common Stock that (together with its Affiliates) holds at
least five percent (5%) of the then Outstanding Company Common Stock or with any
Director or officer of the Company, or with any Affiliate of any of the
foregoing (any such transaction or series of related transactions or agreements,
an “Affiliate Transaction”), unless (i) a majority of the Directors then serving
on the Board who are not party to, or affiliated with such holder, or Affiliate
thereof, that is a party to, such Affiliate Transaction (such majority, a
“Majority of Disinterested Directors”) reasonably determines that such Affiliate
Transaction

 

- 3 -



--------------------------------------------------------------------------------

is on terms that are at least as favorable to the Company and its Subsidiaries
as could reasonably be obtained from an independent third party, (ii) such
Affiliate Transaction is approved by a Majority of Disinterested Directors, and
(iii) if and to the extent that an Affiliate Transaction involves the aggregate
payment to or by the Company and its Subsidiaries equal to or in excess of five
million dollars ($5,000,000), in addition to meeting the requirements in clauses
(i) and (ii), either (x) the Company has obtained an opinion from a nationally
recognized accounting or investment banking firm (to be selected and paid by the
Company) that is independent, with no direct or indirect financial interest in
the Company or its Subsidiaries, or in the proposed Affiliate Transaction or any
other party thereto, that the proposed Affiliate Transaction is fair to the
Stockholders from a financial point of view or (y) Stockholder Approval is
obtained with respect to such Affiliate Transaction (disregarding, for such
purposes, any holder of Company Common Stock, or Affiliate thereof, that is a
party to such Affiliate Transaction, and the shares of Company Common Stock held
by such Persons). Notwithstanding the foregoing or anything to the contrary in
this Agreement, except as required by applicable law, the Company’s performance
of its obligations under the Backstop Commitment Agreement (as defined in the
Plan) or in connection with the consummation of the Rights Offering (as defined
in the Plan), in each case in accordance with the Plan, shall not require any
further consent or approval of the Board or the Stockholders.

Section 2.2    Directors’ One-Time Transaction Bonus. If a Qualified IPO occurs
prior to December 15, 2018, the Company shall pay each Director then serving on
the Board upon its consummation a one-time transaction bonus of one hundred
thousand dollars ($100,000).

Section 2.3    Directors’ Non-exclusive Services. No Director shall be required
to manage the Company as his or her sole and exclusive function and any Director
or Stockholder may have other business interests and may engage in other
activities in addition to those relating to the Company. Notwithstanding the
foregoing, Directors who are employees of the Company or its Subsidiaries shall
be required to have such employment as their primary business function.

Section 2.4    Reimbursement of Expenses. Each Director shall be entitled to
reimbursement from the Company of all expenses reasonably incurred and paid by
such Director in connection with such Director’s services as a Director or
otherwise incurred for the benefit of, or on behalf of, the Company. The Board
may establish, from time to time, policies relating to expense reimbursement
(including, what expenses, such as retained counsel or other advisors, will be
reimbursable), which policies shall treat and apply to each Director (other than
any employee of the Company serving as a Director) equally.

ARTICLE III

REPORTING; INFORMATION RIGHTS AND LISTING

Section 3.1    Reporting. The Company shall file reports required by Section 13
or 15(d) of the Exchange Act as a voluntary filer from and after the date hereof
at any time the Company is not obligated to file reports under Section 13 or
15(d) of the Exchange Act as a reporting company (whether pursuant to its
obligations under the Registration Rights Agreement or otherwise).

 

- 4 -



--------------------------------------------------------------------------------

Section 3.2    Information Rights of Stockholders; Records Required by the DGCL;
Right of Inspection.

(a)    At any time that the Company is not obligated to file reports under
Section 13 or 15(d) of the Exchange Act and does not file reports required by
Section 13 or 15(d) of the Exchange Act as a voluntary filer, each Stockholder,
other than any Stockholder that is a Competitor, shall have the right to receive
the following information (which right the Company may satisfy by providing
access to each Stockholder to a confidential website such as Intralinks and
timely posting such information on such website (which website shall have a
system of email notification of new postings and may require confirmation by
viewers of the site of the confidentiality obligations set forth in
Section 5.15, a “Secure Site”)), and each Stockholder may share and discuss such
information (along with any other information provided to Stockholders pursuant
to this Agreement and otherwise made available to Stockholders via the Secure
Site) with its Affiliates, directors, officers, partners, managers,
stockholders, employees, investors and advisors as well as any bona fide
prospective purchaser of Company Common Stock that (x) is not a Competitor and
(y) has entered into, and delivered to the Company, a confidentiality agreement
substantially in the form set forth on Annex I attached hereto regarding the
treatment of such information (and for the avoidance of doubt, at its election,
the Company may share and discuss such information with any prospective
purchaser of Company Common Stock):

(i)    within ninety (90) days of the end of each fiscal year, copies of all
annual financial statements and similar information of the Company and its
Subsidiaries as of the end of such fiscal year that would be required to be
contained in a filing with the SEC on Form 10-K if the Company were required to
file such forms, which financial statements shall (v) include a comparison to
the prior fiscal year results; (w) be prepared in accordance with GAAP; (x) be
audited by a nationally recognized accounting firm approved by the Board and
accompanied by a report and opinion thereon by such accounting firm prepared in
accordance with generally accepted auditing standards that is not subject to any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Company or any of its Subsidiaries not in accordance
with GAAP; (y) be accompanied by a management discussion and analysis of
financial condition and results of operations with respect to such financial
statements (an “MD&A”); and (z) be certified by the chief financial officer of
the Company.

(ii)    for each of the first three (3) fiscal quarters of each fiscal year of
the Company, copies of all quarterly financial statements and similar
information of the Company and its Subsidiaries as of the end of such fiscal
quarter that would be required to be contained in a filing with the SEC on Form
10-Q if the Company were required to file such forms, which financial statements
shall (w) include year-to-date results and a comparison to the corresponding
period in the prior fiscal year; (x) be prepared in accordance with GAAP; (y) be
accompanied by an MD&A; and (z) be delivered no later than forty-five (45) days
following the end of such fiscal quarter.

(iii)    all current reports that would be required to be filed with, and within
the timing that would be required by, the SEC on Form 8-K if the Company were
required to file such reports.

 

- 5 -



--------------------------------------------------------------------------------

(b)    The Company shall host, and each Stockholder, other than any Stockholder
that is a Competitor, that (together with its Affiliates) holds at least
one-half of one percent (0.5%) of the Outstanding Company Common Stock, shall
have access to, quarterly conference calls with senior officers of the Company
to discuss the status of the Company and its business and the business of its
Subsidiaries (including updates to the budgets and projections of the Company
and its Subsidiaries), which calls shall include a reasonable and customary
question and answer session. Quarterly calls shall be hosted as promptly as
reasonably practicable but in any event no later than twenty (20) Business Days
after furnishing the annual and quarterly reports.

(c)    During the term of the Company’s existence there shall be maintained in
the Company’s principal office or at the office of the Company’s agents and
representatives all records required to be kept pursuant to the DGCL, including
(whether or not so required) a current list of the names, addresses and shares
of Company Common Stock held by each of the Stockholders (including the dates on
which each of the Stockholders became a Stockholder), copies of federal, state
and local information or income tax returns for each of the Company’s tax years,
copies of this Agreement and each of the Company’s Charter Documents, including
all amendments thereto and restatements thereof, and correct and complete books
and records of account of the Company. Prior to any termination of the Company’s
existence, the Company shall use all reasonable efforts to ensure that, for a
period of six (6) years after any such termination, such information, to the
extent still in existence and available, may be obtained by a Stockholder’s
request in writing to a legal advisor or agent of the Company to be designated
prior to any such termination, with the cost (as reasonably determined by such
legal advisor or agent) of accessing and providing such information being borne
by the requesting Stockholder.

(d)    On written request stating the purpose, a Stockholder that (together with
its Affiliates) holds at least one-half of one percent (0.5%) of the Outstanding
Company Common Stock may make reasonable inquiries of management and examine, at
any reasonable time during business hours, for any proper purpose reasonably
related to such Stockholder’s interest as a Stockholder of the Company, and at
the Stockholder’s expense, records of the Company and its Subsidiaries; provided
that the Company may limit access to certain information if the Board reasonably
deems such information to be competitively sensitive with respect to the
Stockholder requesting such access or if granting such access could reasonably
be expected in the loss or impairment of the Company to claim attorney client
privilege, work product doctrine, or a similar protective privilege or doctrine
with respect to the information, or to violate applicable law (provided that the
Company shall use its reasonable best efforts to allow for such access in a way
that would not have any of the foregoing effects). Upon written request by any
Stockholder made to the Company, the Company shall provide or make available to
such Stockholder without charge true copies of this Agreement, the Company’s
Charter Documents, and all amendments thereto and restatements thereof, which
documents may be provided to such Stockholder by posting them on a Secure Site
or on EDGAR.

Section 3.3    Information Rights of the Company. The Company may from time to
time, but a Stockholder may be compelled to answer no more frequently than once
per calendar quarter (unless, with respect to clause (a) hereof, required by
applicable law), reasonably request of any or all Stockholders information
(a) needed by the Company to comply with applicable law and/or (b) regarding
such Stockholder’s “accredited investor” status (within the meaning of
Regulation D promulgated under the Securities Act).

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV

PREEMPTIVE RIGHTS

Section 4.1    Preemptive Rights. Any issuance of New Securities by the Company
or any of its Subsidiaries, other than an issuance of Exempt Securities, shall
be subject to the following provisions:

(a)    Right to Purchase New Securities. Except as otherwise provided in this
Section 4.1 (including Section 4.1(e) hereof), the Company hereby grants to each
Stockholder that, together with its Affiliates, holds of record as of the
Preemptive Offer Record Date (as defined below) at least one-half of one percent
(0.5%) of the Outstanding Company Common Stock (the “Qualified Stockholder”) the
right to purchase its pro rata share of any and all issuances, sales or
distributions of New Securities proposed to be made by the Company or any of its
Subsidiaries as set forth herein.

(b)    Issuance Notice. The Company shall give each Person that on the date of
an Issuance Notice is a Qualified Stockholder written notice of the Company’s
intention to issue or sell New Securities (which notice may be provided by
posting the requisite information on a Secure Site and notifying (or causing
notification to be delivered to) each of such Qualified Stockholders of such
posting in writing) (the “Issuance Notice”), describing the type and terms of
the New Securities, the price at which such New Securities will be issued or
sold and the general terms upon which the Company proposes to issue or sell the
New Securities, including the anticipated date of such issuance, sale or
distribution, the general use of proceeds thereof, a description of both the
business purpose of the offering of such New Securities and the dilutive
effects, if any, of such offering, and the record date for determining Qualified
Stockholders and the pro rata share of each of them which, if not specified in
the Issuance Notice, shall be the date of the Issuance Notice (the “Preemptive
Offer Record Date”). Each Qualified Stockholder shall have ten (10) Business
Days from the date the Issuance Notice is sent to deliver notice (the “Response
Notice”) of its intention to purchase all or any portion of its pro rata share
of the New Securities, based on the ratio of the shares of Company Common Stock
held by such Qualified Stockholder on the Preemptive Offer Record Date to the
number of shares of Company Common Stock held by all of the holders of Company
Common Stock on the Preemptive Offer Record Date, and stating therein the
quantity of New Securities it intends to purchase (each Qualified Stockholder
who delivers a Response Notice hereunder is a “Purchaser” for purposes of this
Section 4.1). Such Response Notice shall constitute the irrevocable agreement of
such Purchaser to purchase the quantity of New Securities indicated in the
Response Notice at the price and upon the terms stated in the Issuance Notice;
provided, however, that if the Company is proposing to issue, sell or distribute
securities for consideration other than all cash, and subject to the limitations
on the rights set forth in this Section 4.1, the Company shall accept from such
Purchaser either non-cash consideration that is reasonably comparable to the
non-cash consideration proposed by the Company or the cash value of such
non-cash consideration, in each case as determined in good faith by the Board.
Any purchase of New Securities by a Purchaser pursuant to this Section 4.1 shall
be consummated on or prior to the later of (x) the date on which all other
Offered Securities described in the applicable Issuance Notice are issued, sold
or distributed and (y) the second (2nd) Business Day following delivery of the
Response Notice by such Purchaser.

 

- 7 -



--------------------------------------------------------------------------------

(c)    Sale to Other Persons. The Company shall have sixty (60) days from the
date of the applicable Issuance Notice to consummate an issuance, sale or
distribution of any New Securities which the Qualified Stockholders have not
elected to purchase pursuant to Section 4.1(b) to other Persons at a price and
on terms and conditions not less favorable to the Company than those contained
in the Issuance Notice. In the event that the sale of New Securities is not
fully consummated within such sixty (60)-day period, then the Company shall be
obligated once again to offer the purchase rights set forth in this Section 4.1
before it may subsequently sell such New Securities (provided that such sixty
(60)-day period shall automatically toll, but not for longer than one-hundred
and eighty (180) days to the extent regulatory approval would be required for
such Person to acquire such New Securities).

(d)    Exempt Securities. Notwithstanding the foregoing provisions of this
Section 4.1, Qualified Stockholders shall not have the right to participate in
the issuance of any New Securities which are otherwise authorized to be issued
in accordance with this Agreement (i) if such New Securities were issued as
consideration in any merger, consolidation or combination with or acquisition of
securities or assets of another Person in exchange for New Securities, (ii) if
made upon conversion or exercise of any rights, convertible securities, options
or warrants to purchase Company Common Stock or other capital stock of the
Company, (iii) if made by any Subsidiary of the Company to the Company or any of
its direct or indirect wholly owned Subsidiaries, (iv) if made as securities
which are the subject of a registration statement being filed under the
Securities Act pursuant to a Qualified IPO, (v) if made to Directors, officers,
employees or consultants as compensation pursuant to any Equity Incentive Plans
approved in accordance with Section 2.1, (vi) if such New Securities were issued
in connection with the Backstop Commitment Agreement (as defined in the Plan),
or in connection with the consummation of the Rights Offering (as defined in the
Plan) in accordance with the Plan or (vii) if such New Securities were issued
pursuant to any pro rata stock split or stock dividend (the New Securities
described in the foregoing clauses (i) through (vii), “Exempt Securities”).

(e)    Accelerated Buyer Transactions. Nothing in this Section 4.1 shall prevent
the Company or its Subsidiaries from issuing or selling to any Person (the
“Accelerated Buyer”) any New Securities without first complying with the
provisions of this Section 4.1; provided that in connection with such issuance
or sale (i) the Company gives reasonably prompt notice to the Qualified
Stockholders of such issuance (after such issuance has occurred), which notice
shall describe in reasonable detail the New Securities purchased by the
Accelerated Buyer and the purchase price thereof and (ii) the Accelerated Buyer
and the Company enable the Qualified Stockholders to effectively exercise their
respective rights under this Section 4.1 with respect to their purchase of their
pro rata share of the New Securities issued to the Accelerated Buyer within
fifteen (15) Business Days after receipt of the notice by the Qualified
Stockholder of such issuance to the Accelerated Buyer on the terms specified in
this Section 4.1. The Preemptive Offer Record Date for such issuance shall be
the date such New Securities are issued to the Accelerated Buyer.

Section 4.2    Registration Rights. The Stockholders shall have the registration
rights set forth the Registration Rights Agreement.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1    Complete Agreement. This Agreement and the other agreements
expressly referenced in this Agreement constitute the complete and exclusive
statement of agreement among the Stockholders with respect to the subject matter
hereof. This Agreement supersedes all prior written and oral statements by and
among the Stockholders or any of them, and except as otherwise specifically
contemplated by this Agreement, no representation, statement, or condition or
warranty not contained in this Agreement will be binding on the Stockholders or
the Company or have any force or effect whatsoever.

Section 5.2    Drag-Along Rights; Tag-Along Rights; Other Actions.

(a)    Each Stockholder hereby acknowledges and agrees that it is subject to the
drag-along provisions and tag-along provisions set forth in Section 1 and
Section 2 of Article V, respectively, of the Third Amended and Restated
Certificate of Incorporation of the Company (and any successor provision
thereto).

(b)    The Company by its execution hereof acknowledges that it has actual
notice of the terms of this Agreement, consents hereto and hereby covenants with
each of the Stockholders that it will at all times during the term of this
Agreement be governed by the terms and provisions hereof in carrying out its
business and affairs and, accordingly, shall give or cause to be given such
notices, execute or cause to be executed such documents and do or cause to be
done all such acts, matters and things as may from time to time be necessary or
required to carry out the terms and intent hereof.

Section 5.3    Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, interpreted, and enforced in accordance with the
laws of the State of Delaware, without reference to conflicts of law principles.

Section 5.4    No Assignment. No party hereto may assign any of its respective
rights or delegate any of its respective obligations under this Agreement, and
any attempted assignment or delegation in violation of the foregoing shall be
null and void.

Section 5.5    Binding Effect. Subject to the provisions of this Agreement
relating to transferability or assignment, this Agreement will be binding upon
and inure to the benefit of the Company and each of the Stockholders, and their
respective heirs, devisees, spouses, distributees, representatives, successors
and permitted assigns.

Section 5.6    Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future laws applicable
to the Company effective during the term of this Agreement, such provision will
be fully severable; this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

Section 5.7    No Partition. The parties acknowledge that the assets and
properties of the Company are not and will not be suitable for partition. Thus,
each Stockholder (on behalf of such Stockholder and their successors and
assigns) hereby irrevocably waives any and all rights that such Stockholder may
have to maintain any action for partition of such assets and properties, if any.

Section 5.8    Additional Documents and Acts. Each party hereto agrees to
execute and deliver such additional documents and instruments and to perform
such additional acts as may be reasonably necessary or appropriate to
effectuate, carry out, and perform all of the terms, provisions, and conditions
of this Agreement and the transactions contemplated hereby.

Section 5.9    No Employment Rights. Nothing in this Agreement shall confer upon
any Person any right to be employed or to continue employment by the Company or
any of its Affiliates, or interfere in any manner with any right of the Company
or any of its Affiliates to terminate such employment at any time.

Section 5.10    Amendments; Termination of Equity Rights.

(a)    All amendments to this Agreement will be in writing and subject to
receipt of Stockholder Approval and approval by any other Stockholders whose
approval is required pursuant to Section 5.10(b).

(b)    Any amendment or other modification that would adversely affect any
Stockholder’s rights set forth in Section 3.2 (Information Rights of
Stockholders; Records Required by Applicable Law; Right of Inspection) shall
require the written consent of each such Stockholder adversely affected;
provided, however, that any amendment to Section 3.2 that only provides for a
reasonable extension of time for the delivery of the financial statements or the
other information to be delivered pursuant thereto shall only require a
Stockholder Approval. If any amendment or other modification would adversely
affect the rights and obligations of any Stockholder in a manner
disproportionate relative to any other Stockholder or would subject a
Stockholder to any obligation or liability not shared by each of the other
Stockholders, then such amendment or other modification shall not be effective
without the written consent of such Stockholder.

Section 5.11    No Waiver. No delay, failure or waiver by any party to exercise
any right or remedy under this Agreement, and no partial or single exercise of
any such right or remedy, will operate to limit, preclude, cancel, waive or
otherwise affect such right or remedy, nor will any single or partial exercise
of such right or remedy limit, preclude, impair or waive any further exercise of
such right or remedy or the exercise of any other right or remedy.

Section 5.12    Notices. Except as otherwise provided elsewhere in this
Agreement regarding notices by electronic mail or other electronic means to
Stockholders and the Board and regarding proxies, all notices, requests, demands
and other communications required or permitted to be given hereunder shall be in
writing and shall be delivered (a) by personal delivery, (b) by a nationally
recognized overnight courier service, (c) by telefacsimile or electronic mail,
using equipment that provides written confirmation of delivery, or (d) by
deposit in the U.S. Mail, postage prepaid, registered or certified mail, return
receipt requested, to the

 

- 10 -



--------------------------------------------------------------------------------

Company at its principal executive office and to any Stockholder at the address
then shown as the current address of such Stockholder specified on the
Stockholder Registry. Any such notice shall be deemed to have been given on the
date so delivered, if delivered personally, by overnight courier service or by
electronic mail; or if by telefacsimile, on the first (1st) calendar day
following the transmission of such facsimile; or if mailed, four (4) calendar
days after mailing. Any party may, at any time by giving five (5) calendar days’
prior written notice to the Company, specify a different address (physical or
electronic) or telefacsimile number for notice purposes by sending notice
thereof in the foregoing manner. Any notice required to be given by the Company
to Stockholders, including pursuant to Section 228(e) of the DGCL, may be given
by posting to a Secure Site or on EDGAR (with email notification of such
posting), and shall be deemed to be delivered on the date such posting is made.

Section 5.13    Consent to Jurisdiction; WAIVER OF JURY TRIAL.

(a)    Consent to Jurisdiction. The Company and each Stockholder (i) irrevocably
submits to the exclusive jurisdiction of any state court in the State of
Delaware, and the United States District Court for the District of Delaware (and
the appropriate appellate courts), for the purposes of any suit, action or other
proceeding arising out of this Agreement and (ii) agrees to commence any such
action, suit or proceeding either in the United States District Court for the
District of Delaware or if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in any state court in the
State of Delaware. Notwithstanding the foregoing, any party hereto may commence
an action, suit or proceeding with any governmental body anywhere in the world
for the sole purpose of seeking recognition and enforcement of a judgment of any
court referred to in the first sentence of this Section 5.13(a). The Company and
each Stockholder further (x) agrees that service of any process, summons, notice
or document by U.S. registered mail to such party’s respective address set forth
on the Stockholder Registry (or in the case of the Company, at the Company’s
principal office) shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which it has submitted to
jurisdiction in this Section 5.13(a) and (y) irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement in (A) any state court in the State of Delaware,
or (B) the United States District Court for the District of Delaware, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

(b)    WAIVER OF JURY TRIAL. THE COMPANY AND EACH STOCKHOLDER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR
OTHERWISE IN RESPECT OF THIS AGREEMENT OR SUCH STOCKHOLDER’S OWNERSHIP OF
COMPANY COMMON STOCK. THE COMPANY AND EACH STOCKHOLDER (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE COMPANY OR ANY STOCKHOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COMPANY OR SUCH STOCKHOLDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT THE COMPANY AND EACH STOCKHOLDER HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.13(B).

 

- 11 -



--------------------------------------------------------------------------------

Section 5.14    No Third Party Beneficiary. Except as expressly provided in
Section 5.5, this Agreement is made solely and specifically among and for the
benefit of the parties hereto (including each Stockholder), and their respective
successors and permitted assigns, and no other Person will have any rights,
interest, or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise.

Section 5.15    Confidentiality.

(a)    The terms of this Agreement, the identity of any Person with whom the
Company may be holding discussions with respect to any investment, acquisition,
disposition or other transaction, any information disclosed to or received by
any Stockholder pursuant to Section 3.2 or Annex I and all other business,
financial or other information relating directly to the conduct of the business
and affairs of the Company or its Subsidiaries or the relative or absolute
rights or interests of any of the Stockholders (collectively, the “Confidential
Information”) that has not been publicly disclosed by the Company is
confidential and proprietary information of the Company, the disclosure of which
may cause irreparable harm to the Company and the Stockholders. Accordingly,
each Stockholder represents that it has not and agrees that it will not and will
direct its stockholders, partners, directors, officers, agents, representatives,
attorneys, accountants, advisors, employees, and Affiliates (collectively, its
“Representatives”) not to, disclose to any Person any Confidential Information
or confirm any statement made by third Persons regarding Confidential
Information until the Company has publicly disclosed the Confidential
Information; provided, however, that any Stockholder (or its Affiliates) may
disclose such Confidential Information: (i) to the extent required by law (it
being specifically understood and agreed that anything required to be set forth
in a registration statement or any other document required to be filed pursuant
to law will be deemed required by law, so long as the requirement to file such
registration statement does not arise primarily in connection with a Transfer of
securities of the Company), regulation, the listing standards of any national
securities exchange or required or requested by any governmental authority
having applicable jurisdiction, (ii) to the extent that the Confidential
Information is publicly known or subsequently becomes publicly known other than
through a breach of this Section 5.15(a) by such Stockholder, (iii) to the
extent that the Confidential Information is already in possession of, or is
subsequently received by, a Stockholder from a third party not known by the
Stockholder to be subject to an obligation of confidentiality owed to the
Company, or (iv) to a prospective Transferee that (x) is not known by such
Stockholder to be a Competitor and (y) has entered into reasonable
confidentiality arrangements enforceable by the Company as described
in Section 3.2(a), subject to the terms and conditions of such arrangements.
Notwithstanding the foregoing, each Stockholder may disclose Confidential
Information to its Representatives (i) who need to know such information for the
sole purpose of advising such Stockholder and (ii) who are informed by such
Stockholder of the confidential nature of such information; provided that each
Stockholder will be responsible for any violation of this Section 5.15 by any of
its Representatives as if they were parties hereto.

(b)    Each Stockholder hereby consents in advance to any motion for any
protective order brought by the Company or any other Stockholder represented as
being intended by the

 

- 12 -



--------------------------------------------------------------------------------

movant to implement the purposes of this Section 5.15; provided that, if a
Stockholder receives a request to disclose any Confidential Information under
the terms of a valid and effective order issued by a court or governmental
agency and the order was not sought by or on behalf of or consented to by such
Stockholder, then such Stockholder may disclose the Confidential Information to
the extent required if the Stockholder as promptly as practicable (i) notifies
the Company of the existence, terms and circumstances of the order,
(ii) consults in good faith with the Company on the advisability of taking
legally available steps to resist or to narrow the order and cooperates with the
reasonable requests of the Company, at the Company’s sole cost and expense, in
connection with the foregoing, and (iii) if disclosure of the Confidential
Information is required, exercises its commercially reasonable efforts to obtain
a protective order or other reliable assurance that confidential treatment will
be accorded to the portion of the disclosed Confidential Information that the
Company designates. The cost (including attorneys’ fees and expenses) of
obtaining a protective order covering Confidential Information designated by the
Company will be borne by the Company.

(c)    The covenants contained in this Section 5.15 will survive the Transfer of
Company Common Stock of any Stockholder and the termination of this Agreement;
provided, however, that this Section 5.15 will cease to be of any force and
effect on the second (2nd) anniversary of the termination of this Agreement.

Section 5.16    Business Opportunities. To the fullest extent permitted by
Section 122(17) of the DGCL (or any successor provision) and except as may be
otherwise expressly agreed in writing by the Company and any applicable member
of the Ad Hoc Group (each, an “Investor” and together the “Investors”), the
Company, on behalf of itself and its Subsidiaries, renounces and waives any
interest or expectancy of the Company and its Subsidiaries in, or in being
offered an opportunity to participate in, directly or indirectly, any potential
transactions, matters or business opportunities (including, without limitation,
any business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company or any of its Subsidiaries or
any dealings with customers or clients of the Company or any of its
Subsidiaries) that are from time to time presented to any of the Investors or
any of their respective Representatives even if the transaction, matter or
opportunity is one that the Company or its Subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so and no such person shall be liable to the Company or any of
its Subsidiaries or its Affiliates for breach of any fiduciary or other duty, as
a director or officer or otherwise, by reason of the fact that such person
pursues, acquires or participates in such business opportunity, directs such
business opportunity to another person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company
or its Subsidiaries. Without limiting the foregoing renunciation, the Company
acknowledges that certain members of the Ad Hoc Group are in the business of
making investments in, and have investments in, other businesses similar to and
that may compete with the Company’s businesses (“Competing Businesses”), and
agrees that each such applicable member of the Ad Hoc Group shall have the right
to make additional investments in or have relationships with other Competing
Businesses independent of its investment in the Company. Any person purchasing
or otherwise acquiring any interest in any shares of capital stock of the
Company shall be deemed to have notice of and consented to the provisions of
this Section 5.16. Neither the alteration, amendment or repeal of this
Section 5.16, nor the adoption of any provision of this Agreement inconsistent
with this Section 5.16, nor, to the fullest extent permitted by the laws of the
State of Delaware,

 

- 13 -



--------------------------------------------------------------------------------

any modification of law, shall eliminate or reduce the effect of this
Section 5.16 in respect of any business opportunity first identified or any
other matter occurring, or any cause of action, suit or claim that, but for this
Section 5.16, would accrue or arise, prior to such alteration, amendment,
repeal, adoption or modification. If any provision or provisions of this
Section 5.16 shall be held to be invalid, illegal or unenforceable as applied to
any circumstance for any reason whatsoever: (a) the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Section 5.16 (including, without limitation, each portion of
any paragraph of this Section 5.16 containing any such provision held to be
invalid, illegal or unenforceable that is not itself held to be invalid, illegal
or unenforceable) shall not in any way be affected or impaired thereby and
(b) to the fullest extent possible, the provisions of this Section 5.16
(including, without limitation, each such portion of any paragraph of this
Section 5.16 containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to permit the Company to protect its
Representatives from personal liability in respect of their good faith service
to or for the benefit of the Company to the fullest extent permitted by law.
This Section 5.16 shall not limit any protections or defenses available to, or
indemnification or advancement rights of, any director or officer of the Company
under this Agreement, the Charter Documents of the Company or applicable law.

Section 5.17    Cumulative Remedies; Specific Performance.

(a)    The rights and remedies of any party hereto as set forth in this
Agreement are not exclusive and are in addition to any other rights and remedies
now or hereafter provided by law or at equity.

(b)    The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that, in
addition to any other rights and remedies at law or in equity existing in its
favor, any party hereto shall be entitled to seek specific performance and/or
other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.

Section 5.18    Exhibits and Schedules. All Exhibits and Schedules attached
hereto are hereby incorporated by reference into, and made a part of, this
Agreement.

Section 5.19    Interpretation. The titles and section headings set forth in
this Agreement are for convenience only and shall not be considered as part of
agreement of the parties hereto. When the context requires, the plural shall
include the singular and the singular the plural, and any gender shall include
all other genders or neuter. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” No provision
of this Agreement shall be interpreted or construed against any party because
such party or its counsel was the drafter thereof. Any reference to the DGCL or
other statutes or laws will include all amendments, modifications, or
replacements of the specific sections and provisions concerned. Numbered or
lettered articles, sections, and subsections herein contained refer to articles,
sections, and subsections of this Agreement unless otherwise expressly stated.

Section 5.20    Termination. This Agreement will be automatically effective as
of the Effective Date and will continue in effect thereafter until the earlier
to occur of (a) its termination

 

- 14 -



--------------------------------------------------------------------------------

by the unanimous written consent of all Stockholders of the Company, (b) the
dissolution, liquidation or winding up of the Company and (c) the occurrence of
a Public Listing. This Article V shall survive any termination of this
Agreement.

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE A

COMPETITORS

None

 

Schedule A – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

As used in this Agreement, the following terms will have the following meanings,
and all section references shall be to sections in this Agreement unless
otherwise provided:

“Accelerated Buyer” has the meaning set forth in Section 4.1(e).

“Ad Hoc Group” means that certain former ad hoc committee defined as the “Ad Hoc
Committee” in the Plan Support Agreement, dated as of December 15, 2016 (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof).

“Affiliate(s)” means with respect to any Person, (i) any other Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person (for the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that neither the Company nor any of its
controlled Affiliates shall be deemed an Affiliate of any of the Stockholders
(and vice versa), (ii) if such Person is an investment fund, an Affiliate shall
include any other investment fund the primary investment advisor to which, or an
Affiliate of such primary investment advisor, is the primary investment advisor
to such Person and (iii) if such Person is a natural Person, any Family Member
of such natural Person.

“Affiliate Transaction” has the meaning set forth in Section 2.1(b).

“Agreement” has the meaning set forth in the preamble.

“Backstop Commitment Agreement” has the meaning set forth in the Plan.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or date on which
commercial banks in New York, New York are authorized by law to close for
business.

“Charter Documents” means, with respect to the Company, the articles of
incorporation and bylaws of the Company, as the same may be amended,
supplemented, modified or restated from time to time, and with respect to any
other Person, the articles of incorporation, bylaws, certificate of
incorporation, certificate of formation, operating agreement, partnership
agreement or any other similar incorporating or formation documents of such
Person, as the same may be amended, supplemented, modified or restated from time
to time.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” has the meaning set forth in the recitals.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

“Competing Businesses” has the meaning set forth in Section 5.16.

“Competitor” means any of the Persons set forth on Schedule A attached hereto
and any of their controlled Affiliates, which schedule may be modified by the
Board in good faith from time to time.

“Confidential Information” has the meaning set forth in Section 5.15(a).

“Debtors” has the meaning set forth in the recitals.

“Derivative Securities” means direct or indirect options, rights, warrants or
securities convertible into or exercisable or exchangeable for, any Company
Common Stock or any other capital stock of the Company.

“DGCL” means the Delaware General Corporation Law, as the same may be amended
from time to time. All references herein to sections of the DGCL shall include
any corresponding provisions of succeeding law.

“Director” means any member of the Board (other than any Person (if any)
effecting observer rights on the Board).

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System of
the SEC.

“Effective Date” has the meaning set forth in the preamble.

“Equity Incentive Plans” means any equity incentive plans for officers,
employees or Directors of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exempt Securities” has the meaning set forth in Section 4.1(d).

“Family Member” means, with respect to any natural Person, such Person’s spouse
and descendants (whether or not adopted) and any trust, family limited
partnership or limited liability company that is and remains solely for the
benefit of such Person’s spouse and/or descendants.

“GAAP” means the generally accepted accounting principles as in effect from time
to time in the U.S.

“Investor(s)” has the meaning set forth in Section 5.16.

“IPO” means the first public offering of the Company pursuant to an effective
Registration Statement under the Securities Act (other than on Forms S-4, S-8 or
successors to such forms), covering the offer and sale of capital stock of the
Company.

“Issuance Notice” has the meaning set forth in Section 4.1(b).

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

“Listing” means an OTC listing or a Public Listing.

“Majority of Disinterested Directors” has the meaning set forth in Section
2.1(b).

“MD&A” has the meaning set forth in Section 3.2(a)(i).

“New Securities” means Company Common Stock and other capital stock and rights,
convertible securities, options or warrants to purchase Company Common Stock or
other capital stock issued subsequent to the Effective Date, whether or not
authorized as of the Effective Date.

“Outstanding Company Common Stock” means, as of any given time, the then issued
and outstanding Company Common Stock, excluding (unless calculated on a fully
diluted basis) any Derivative Securities and any unvested or restricted Company
Common Stock issued pursuant to an Equity Incentive Plan.

“OTC Listing” means the registration of Company Common Stock under the Exchange
Act and qualification for quotation on the OTC Bulletin Board (or other
available over the counter market).

“Person” means an individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association, or similar
entity, whether domestic or foreign, and the heirs, executors, legal
representatives, successors and assigns of such entity where the context
requires.

“Plan” has the meaning set forth in the recitals.

“Preemptive Offer Record Date” has the meaning set forth in Section 4.1(b).

“Public Listing” means the listing of Company Common Stock on a U.S. national
securities exchange registered with the SEC (whether in connection with an
initial public offering of Company Common Stock or otherwise).

“Purchaser” has the meaning set forth in Section 4.1(b).

“Qualified IPO” means a bona fide, marketed underwritten IPO after which closing
such capital is quoted on the NASDAQ National Market or listed or quoted on the
New York Stock Exchange or other national securities exchange acceptable to the
Board and meeting one of the following two criteria: (i) the aggregate cash
proceeds (net of underwriting discounts, commissions and offering expenses) of
such offering to the Company exceed seventy five million dollars ($75 million),
or (ii) at least twenty percent (20%) of the Outstanding Company Common Stock
(calculated on a fully diluted basis, and for purposes of such calculation
treating Company Common Stock issued in the IPO as Outstanding Company Common
Stock) shall have been issued or sold to the public in connection with such IPO.

“Qualified Stockholder” has the meaning set forth in Section 4.1(a).

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of March 21, 2017, by and among the Company and the
investors party thereto.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities (as defined in the Registration Rights Agreement), including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Representatives” has the meaning set forth in Section 5.15(a).

“Response Notice” has the meaning set forth in Section 4.1(b).

“Rights Offering” has the meaning set forth in the Plan.

“SEC” means the Securities and Exchange Commission and any governmental body or
agency succeeding to the functions thereof.

“Secure Site” has the meaning set forth in Section 3.2(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholder” means each Person (other than the Company) who shall be a party to
or bound by this Agreement, so long as such Person shall “beneficially own” (as
such term is defined in Rule 13d-3 of the Exchange Act) any Company Common
Stock.

“Stockholder Approval” means the affirmative vote or written consent of the
holders of at least two-thirds of the Outstanding Company Common Stock (subject
to any adjustments or limitations on voting as set forth in the Charter
Documents).

“Stockholder Registry” means a register of the Company indicating: (i) with
respect to each issuance of Company Common Stock or other capital stock of the
Company, the date of such issuance, the number of shares issued and the
Stockholder to whom such shares were issued and (ii) with respect to each
transfer of Company Common Stock or other capital stock of the Company, the date
of such Transfer, the number of shares Transferred and the identity of each of
the transferor and the transferee(s) thereof.

“Subsidiary” means any Person the majority of the equity of which, directly, or
indirectly through one or more other Persons, (a) the Company has the right to
acquire or (b) is owned or controlled by the Company. As used in this
definition, “control,” including, its correlative meanings, “controlled by” and
“under common control with,” means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of equity, by contract or otherwise). For the avoidance of doubt,
Subsidiary shall include any Person that is included in the Company’s
consolidated group for purposes of preparing the Company’s consolidated
financial statements in accordance with GAAP.

“Transfer” means the sale, sale of any option or contract to purchase, purchase
of any option or contract to sell, grant of any option, right or warrant to
purchase, assignment, loan, offer, transfer, exchange or other disposition of
any shares of Company Common Stock, whether or not for value, and whether
voluntarily, by operation of law or otherwise, and includes foreclosure.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

“United States” means any federal department, division, agency, bureau, office,
branch, court, commission, or other governmental instrumentality of the U.S. or
any authority acting on its behalf.

“U.S.” means the United States of America.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

ANNEX I

FORM OF

CONFIDENTIALITY AGREEMENT

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, OK 73114

[INSERT DATE]

[INSERT NAME OF POTENTIAL TRANSFEREE]

[INSERT ADDRESS OF POTENTIAL TRANSFEREE]

Ladies and Gentlemen:

In connection with the consideration by [INSERT NAME OF POTENTIAL TRANSFEREE]
(“you” or “your”) of a potential investment in the Common Stock, par value $0.01
per share, of Chaparral Energy, Inc., a Delaware corporation (the “Company” and
together with you, collectively, the “Parties” and each individually, a
“Party”), or other securities of the Company (the “Transaction”), certain
affiliates or stockholders of the Company, the Company or their respective
representatives have furnished or may furnish you and your Representatives (as
hereinafter defined) with non-public information regarding the Company,
including, without limitation, information concerning the Company’s financial
and operational performance, properties, prospects, activities and plans. You
recognize and acknowledge that such information furnished or to be furnished to
you and/or your Representatives in the future (whether oral or written) is
proprietary to the Company and may include trade secrets or other highly
confidential non-public business information the disclosure of which could harm
the Company. In consideration for, and as a condition of, such non-public
information being furnished to you (and your agents, representatives, attorneys,
accountants, advisors, directors, officers, employees and affiliates,
collectively, your “Representatives”), you agree to treat any and all
information concerning the Company or any of its subsidiaries that has been or
is to be furnished to you or your Representatives (regardless of the manner in
which it is furnished, including, without limitation, in written or electronic
format or orally, gathered by visual inspection or otherwise) by or on behalf of
the Company or any of its affiliates or stockholders, together with any
documents you create that contain or are based upon any such information, in
whole or in part (collectively, “Company Information”), in accordance with the
provisions of this letter agreement (this “Agreement”).

The term “Company Information” does not include information that you can
demonstrate: (i) is obtained by you or your Representatives from a third party,
who, after reasonable inquiry, is not known by you to be bound by any duty of
confidentiality to or confidential agreement with the Company or any other
Person (as defined below) with respect to Company Information or is otherwise
prohibited from transmitting the information to you by a contractual, legal,
fiduciary or other obligation to the Company or any other Person; (ii) is or
becomes part of the public domain (other than through a breach of this Agreement
by you or any

 

Annex I – Page 1



--------------------------------------------------------------------------------

of your Representatives); (iii) is independently ascertained or developed by or
for you or your Representatives or any third party without use of or reference
to Company Information; or (iv) is approved for public release by written
authorization of the Company. For purposes of this Agreement, the term “Person”
shall be broadly interpreted to include, without limitation, any individual,
partnership, limited liability company, corporation, joint venture, trust,
business trust, association or similar entity, whether domestic or foreign, and
the heirs, executors, legal representatives, successors and assigns of such
entity where the context requires.

1.    You hereby agree that you and your Representatives will, except to the
extent required by applicable law or legal process, (a) keep the Company
Information strictly confidential, (b) not disclose any of the Company
Information in any manner whatsoever without the prior written consent of the
Company and (c) not use the Company Information for any purpose other than
considering and negotiating the Transaction; provided, however, that you may
disclose any of such information to your Representatives (i) who need to know
such information for the sole purpose of advising you and (ii) who are informed
by you of the confidential nature of such information; provided, further, that
you will (x) be responsible for any violation of this Agreement by any of your
Representatives as if they were parties hereto and (y) provide the Company with
the names of any your Representatives that receives Company Information. You
agree to promptly notify the Company in writing of any unauthorized use or
disclosure of the Company Information and such notice shall include a detailed
description of the circumstances of the disclosure and the Persons involved.

2.    In the event that you or any of your Representatives are required by
applicable law or legal process to disclose any of the Company Information, you
will promptly notify (except where such notice would be legally prohibited) the
Company in writing so that the Company may seek a protective order or other
appropriate remedy and (except to the extent legally prohibited) will reasonably
cooperate with the Company (at the Company’s expense) to limit the disclosure to
the greatest extent possible consistent with such applicable law or legal
process, including, without limitation, in appropriate circumstances, seeking
reliable assurances that confidential or “attorneys eyes only” treatment shall
be accorded the Company Information. Any such Company Information that is
(x) not required to be disclosed or (y) accorded confidential treatment shall
continue to be Company Information to which this Agreement shall continue to
apply. You acknowledge and agree that, for purposes of this Agreement, there
shall be no “applicable law” requiring you to disclose any Company Information
solely by virtue of the fact that, absent such disclosure, you would be
prohibited from purchasing, selling, or engaging in derivative transactions with
respect to, any securities of the Company or otherwise proposing or making an
offer to do any of the foregoing.

3.    All Company Information shall remain the property of the Company. Neither
you nor any of your Representatives shall by virtue of disclosure to you or any
of your Representatives, or your or any of your Representative’s use, of any
Company Information acquire any rights with respect thereto, all of which rights
(including, without limitation, all intellectual property rights) shall remain
exclusively with the Company.

4.    If you determine that you do not wish to proceed with a Transaction, you
will promptly advise the Company of that decision. As soon as possible upon the
Company’s written request, you and your Representatives shall destroy (or at the
Company’s option (in its sole

 

Annex I – Page 2



--------------------------------------------------------------------------------

discretion) return to the Company) all Company Information that has been
disclosed to you or any of your Representatives, except for any such Company
Information stored on electronic backup media to the extent that such
information cannot be expunged without unreasonable effort. Upon returning or
destroying such Company Information, you shall provide written notice to the
Company certifying compliance with the foregoing sentence. Notwithstanding the
provisions of this paragraph, you acknowledge and agree that this Agreement will
continue to apply to any returned, held, retained or destroyed Company
Information on the terms set forth herein.

5.    You acknowledge and agree that all Company Information is furnished on an
“AS IS” basis, without warranty of any kind. THE COMPANY AND ITS AFFILIATES
EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, REGARDING THE COMPANY INFORMATION, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE.

6.    You acknowledge that an award of money damages would be inadequate for any
breach of this Agreement by you or any of your Representatives and would cause
the Company irreparable harm. Therefore, you hereby agree that, in the event of
any breach or threatened breach of this Agreement by you or any of your
Representatives, the Company will be entitled to seek equitable relief,
including, without limitation, injunctive relief and specific performance, as
remedies for any such breach or threatened breach without the requirement of
posting a bond or other security. Such remedies will not be the exclusive
remedies for any breach of this Agreement, but will be in addition to all other
remedies available at law or in equity to the Company.

7.    This Agreement or any provision hereof may not be amended, modified or
waived by course of dealing, usage in trade, conduct or any exchanges of
communication, including, without limitation, e-mail or any other electronic or
digital means, other than by amendment, in writing duly executed with the
handwritten signatures of an authorized signatory of each of the Parties. The
rights and remedies of the Parties are cumulative, and not alternative. Neither
the failure nor any delay by any Party in exercising any right, power, or
privilege under this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be discharged by one Party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
Party; (b) no waiver that may be given by a Party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one Party will be deemed to be a waiver of any obligation of such Party or of
the right of the Party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.

8.    This Agreement constitutes the complete agreement between the Parties
concerning the subject matter hereof and supersedes and cancels any and all
prior communications and agreements between the Parties with respect thereto.
This Agreement

 

Annex I – Page 3



--------------------------------------------------------------------------------

relates only to the subject matter hereof and shall not be construed as an
agreement to agree to enter into the Transaction or any transaction by either
Party. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect. If any of the covenants
or provisions of this Agreement are determined to be unenforceable by reason of
its extent, duration, scope or otherwise, then the Parties contemplate that the
court making such determination shall reduce such extent, duration, scope or
other provision and enforce them in their reduced form for all purposes
contemplated by this Agreement.

9.    Neither Party may assign any rights or delegate any duties under this
Agreement without the prior written consent of the other Party, which consent
shall be at the other Party’s sole discretion. Any such attempted assignment or
delegation without the other Party’s prior written consent will be null and void
ab initio. This Agreement will be binding upon the Parties and their respective
authorized successors and assigns.

10.    You acknowledge and agree that no contract or agreement providing for any
Transaction shall be deemed to exist between you and the Company or any of its
affiliates or stockholders unless and until a final definitive agreement has
been executed and delivered, and each Party hereby waives, in advance, any
claims (including, without limitation, breach of contract) in connection with
any Transaction unless and until a final definitive agreement has been executed
and delivered with respect thereto. The Parties also agree that unless and until
a final definitive agreement regarding a Transaction has been executed and
delivered, neither Party will be under any legal obligation of any kind
whatsoever with respect to such a Transaction by virtue of this Agreement,
except for the matters specifically agreed to herein. You acknowledge and agree
that the Company and its affiliates and stockholders reserve the right, in their
sole discretion, to reject any and all proposals made by you or any of your
Representatives with regard to the Transaction, and to terminate discussions and
negotiations with you at any time.

11.    This Agreement shall be deemed to have been made and executed in the
State of Delaware, and any dispute arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. You and the Company (i) irrevocably submit to the
exclusive jurisdiction of any state court in the State of Delaware and the
United States District Court for the District of Delaware (and the appropriate
appellate courts) for the purposes of any suit, action or other proceeding
arising out of this Agreement and (ii) agree to commence any such action, suit
or proceeding either in the United States District Court for the District of
Delaware or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in any state court in the State of Delaware.

12.    EACH OF THE COMPANY AND YOU HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT OR YOU MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT.

 

Annex I – Page 4



--------------------------------------------------------------------------------

13.    Any notice hereunder shall be made in writing by overnight courier,
personal delivery, facsimile or email (if telephonically confirmed), in each
case to:

If to the Company:

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, OK 73114

Attention: General Counsel

Facsimile: (405) 425-8449

If to you:

[INSERT ADDRESS OF POTENTIAL TRANSFEREE]

 

Attention:  

 

Facsimile:  

 

Telephone:  

 

Email:  

 

14.    This Agreement shall expire on the earlier of (i) the date of the last to
occur of (x) a definitive agreement relating to the Transaction is entered into
by you and either the Company or any of its affiliates or stockholders and
(y) you have become a party to the Stockholders Agreement, dated as of [●], as
amended from time to time, by and among the Company and the stockholders of the
Company and (ii) the twenty-four (24) month anniversary of the date hereof.

15.    This Agreement may be executed in two (2) or more counterparts, each of
which will be deemed to be an original and all of which taken together will be
deemed to constitute this Agreement when a duly authorized representative of
each Party has signed a counterpart. The Parties may sign and deliver this
Agreement by facsimile or electronic (that is, .PDF) transmission. Each Party
agrees that the delivery of this Agreement by facsimile or electronic
transmission will have the same force and effect as delivery of original
signatures.

 

Annex I – Page 5



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this Agreement to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 

Very truly yours, CHAPARRAL ENERGY, INC. By:  

 

  Name:   Title:

Accepted and agreed as of the date first written above:

 

[INSERT NAME OF POTENTIAL TRANSFEREE] By:  

 

  Name:   Title:

 

Annex I – Page 6